Case 0:20-cv-60416-AMC Document 110-38 Entered on FLSD Docket 08/13/2021 Page 1 of
                                       16




                     EXHIBIT 132
Case 0:20-cv-60416-AMC Document 110-38 Entered on FLSD Docket 08/13/2021 Page 2 of
                                       16




       A Quantitative Study of Forum Spamming Using Context-based Analysis

                                   A Strider Search Ranger Report



                                             Yuan Niu
                                           Yi-Min Wang
                                             Hao Chen
                                             Ming Ma
                                            Francis Hsu



                                         December 1, 2006


                                         Technical Report
                                        MSR-TR-2006-173


                                        Microsoft Research
                                       Microsoft Corporation
                                        One Microsoft Way
                                       Redmond, WA 98052




     To appear in Proc. Network & Distributed System Security (NDSS) Symposium, Feb. 2007.




                                                                                             TOCMAIL_00009721
Case 0:20-cv-60416-AMC Document 110-38 Entered on FLSD Docket 08/13/2021 Page 3 of
                                       16




         A Quantitative Study of Forum Spamming Using Context-based Analysis
                           Yuan Niu , Yi-Min Wang , Hao Chen , Ming Ma , and Francis Hsu

                    University of California, Davis               {niu,hchen,hsuf}@cs.ucdavis.edu
                    Microsoft Research, Redmond                     {ymwang,mingma}@microsoft.com


                                 Abstract                                   web page where visitors may contribute content. Web
                                                                            forums range from the older message boards and
                                                                            guestbooks to the newer blogs and wikis. Since
     Forum spamming has become a major means of search                      forums are designed to facilitate collaborative content
     engine spamming. To evaluate the impact of forum                       contribution, they become attractive targets for
     spamming on search quality, we have conducted a                        spammers. For example, spammers have created spam
     comprehensive study from three perspectives: that of                   blogs (splogs) and have injected spam comments into
     the search user, the spammer, and the forum hosting                    legitimate forums (See Table A1 in Appendix for
     site. W e examine spam blogs and spam comments in                      sample spammed forums).            Compared to the
     both legitimate and honey forums. Our study shows                       propagandist methods of web spamming through the
     that forum spamming is a widespread problem.                           use of link farms 2 [16], forum spamming poses new
     Spammed forums, powered by the most popular                            challenges to search engines because (1) it is easy and
     software, show up in the top 20 search results for all                 often free to create forums and to post comments in
     the 189 popular keywords. On two blog sites, more                      processes that can often be automated, and (2) search
     than half (75% and 54% respectively) of the blogs are                  engines cannot simply blacklist forums that contain
     spam, and even on a major and reputably well                           spam comments because these forums may be
     maintained blog site, 8.1% of the blogs are spam 1. The                legitimate and contain valuable information.
     observation on our honey forums confirms that                          Anecdotal evidence as well as our own experience
     spammers target abandoned pages and that most                          indicates that spammers have successfully promoted
     comment spam is meant to increase page rank rather                     their web sites in search results through forum
     than generate immediate tra ffic. W e propose context-                 spamming. To combat forum spamming and to gain
     based analyses, consisting of redirection and cloaking                 insight on effective defense mechanisms, we need a
     analysis, to detect spam aut omatically and to overcome                comprehensive study of the problem, such as its scale
     shortcomings of content-based analyses. Our study                      and its popular techniques.
     shows that these analyses are very effective in                             This paper reports our quantitative study of forum
     identifying spam pages.                                                spamming. We examine the scale of forum spamming
                                                                            from three different perspectives: that of the search
     1 Introduction                                                         user, the spammer, and the forum hosting site. We
                                                                            examine both spam blogs, and spam comments in
          Search engine spamming (or search spamming or                     forums.      For such a large-scale study, manual
     web spamming [1]) refers to the practice of using                      identification of spam would be unscalable, so we need
     questionable search engine optimization techniques to                  automated approaches. Most existing automatic spam
     improve the ranking of web pages in search results.                    detection approaches are based on content analysis.
     When search spamming started, spammers created a                       However, since spammers have discovered many ways
     large number of web pages with crafted keywords and                    to circumvent content-based analysis (such as
     link structures to promote the ranking of their web sites              plagiarized legitimate content, redirection 3, and
     in search results. As search engines develop more
     sophisticated techniques to identify spam web pages,
     spammers are moving towards more fertile
     playgrounds: web forums. We define a web forum as a
                                                                            2
                                                                              A link farm consists of a group of sites using specific linking
                                                                            structures to boost rankings of one or more pages in the farm.
     1                                                                      3
       We detected only redirection spam, so the actual percentage of         Redirection changes the user s final destination or fetches dynamic
     spam blogs could be much higher.                                       content from other web sites.




                                                                        1



                                                                                                                                                    TOCMAIL_00009722
Case 0:20-cv-60416-AMC Document 110-38 Entered on FLSD Docket 08/13/2021 Page 4 of
                                       16


     cloaking4), we propose context-based analyses of                             To overcome the limitations of content-based
     redirection and cloaking.                                                spam detection, we propose an orthogonal context-
                                                                              based approach that uses URL-redirection and
     1.1 Three perspectives of forum spamming                                 cloaking analysis. Our work was primarily motivated
                                                                              by two key observations:
          First, we examine forum spamming from the                                   Many spam pages use cloaking and
     search user s perspective: when a user searches                                  redirection techniques [1,4] so that search
     forums, how much spam shows up among the top                                     engines see different content than human
     results? To answer this question, we search for 190 top                          users. A common technique is to serve page
     keywords in forums powered by nine most popular                                  content that the browser will dynamically
     forum programs. We will describe our findings in                                 rewrite through script executions but the
     Section 3.1.1.                                                                   crawler will not. Our approach is to treat each
          Second, we examine forum spamming from the                                  page as a dynamic program, and to use a
     spammer s perspective: we try to understand the                                   monkey program [6] to visit each page with
     spammer s modus operandi. To this end, we set up                                 a full fledged browser (so that the program
     three honey blogs, which should attract no legitimate                            can be executed in full fidelity) while
     comments, and have collected 41,100 comments over a                              analyzing the redirection traffic.
     year. We will analyze these spam comments in
                                                                                      Many successful, large-scale spammers have
     Section 3.1.2.
                                                                                      created a huge number of doorway pages that
          Finally, we examine forum spamming from the
                                                                                      generate redirection traffic to a single domain
     forum hosting site s perspective: how many forums are
                                                                                      that serves the spam content. By identifying
     spam on a hosting site, and what typical techniques do
                                                                                      those domains that serve content to a large
     spammers apply to avoid detection? We examine over
                                                                                      number of doorway pages, we can catch
     20,000 blogs from four blog sites and will describe our
                                                                                      major spammers domains together with all
     findings in Section 3.2 and 3.3.
                                                                                      their doorway pages and doorway domains.
     1.2 Context-based analysis
                                                                              1.3 Contributions
          To avoid exposing their spam domains directly
                                                                                  We make the following contributions:
     and being blacklisted by search engines, many
                                                                                     We conduct a comprehensive, quantitative
     spammers are creating doorway pages on free-hosting
                                                                                     study of forum spamming. We examine this
     domains and using their URLs in comment spamming.
                                                                                     problem from three perspectives: that of the
     When a user clicks a doorway-page link in search
                                                                                     search user, the spammer, and the hosting site.
     results, her browser is instructed to either redirect to or
     fetch ad listings from the actual spam domain or                                 To overcome the limitation of content-based
     advertising companies that serve the spammer as a                                spam detection, we propose context-based
     customer. For example, the comment-spammed URL                                   detection techniques that use URL redirection
     http://mywebpage.netscape.com/fendiblog/fendi-                                   tracing and cloaking analysis. We show that
     handbag.html redirects to the well-known domain                                  our context-based detection is effective in
     topsearch10.com .                                                                identifying spam pages automatically.
          Many spammers set up doorway pages on free                                  Particularly, the two domains of a prolific
     forum hosting websites such as blogspot.com,                                     spammer, who created a large percentage of
     blogstudio.com, forumsity.com, etc. Such doorway                                 spam on two blog sites, appear in the top
     pages are a form of spam blogs. For example, as of this                          results returned by our analysis tool.
     writing,          http://seiko-diver-watch.blogspot.com
     appeared as the top Yahoo! search result for Seiko                               Our study confirmed that forum spamming is
     diver watch , and http://forumsity.com/mobile/1/free-                            a widespread problem. The observation on
     motorola-ringtone.html appears as the top MSN search                             our honey forums confirms that spammers
     result for free motorola ringtone . Figure 1 illustrates                         target abandoned pages and that most
     the end-to-end search spamming activity involving                                comment spam is meant to increase page rank
     both spam blog creation and spam comment injection.                              rather than generate immediate traffic.


     4
       Cloaking serves different content to different web visitors. For
     example, it may serve browsers a page with spam content while
     serving crawlers a page optimized for improving ranking.




                                                                          2



                                                                                                                                        TOCMAIL_00009723
Case 0:20-cv-60416-AMC Document 110-38 Entered on FLSD Docket 08/13/2021 Page 5 of
                                       16


                                    Spammed Pages
                                                                                       #3: Search-engine Spamming
                                http://foobar.blogspot.com
                                http://foobar1.blogspot.com      Spammed Forum
                                                                                                               Search Engine
                                     http://foobar.blogspot.com         Spammed
                                     http://foobar1.blogspot.com
         Spammer                                                      Message Board
                                                                                                                Search Results
                                            http://foobar.blogspot.com                                    (1) http://foobar.blogspot.com
                                            http://foobar1.blogspot.com
                                                                               Spammed
              #2: Comment Spamming                                             Guestbook
                                                                                                          (2) http://GoodSite.com
                                                                                                          (3) http://foobar1.blogspot.com
                                                                                                          (4) http://OKSite.com


                               Spam Blogs (Splogs) as Doorways
                                                                                           #4: User Clicking
                                http://good.blogspot.com           Blogspot.com
                                    http://foobar.blogspot.com
                                                                                    #5: URL Redirection         Spammer Domain
                                        http://foobar1.blogspot.com
                                                                                                            Spammer s content
          #1: Splog Creation                                                                                (Usually advertisement)
                                  http://blogstudio.com/good          Blogstudio.com
                                      http://blogstudio.com/foobar

                                           http://blogstudio.com/foobar1




             Figure 1: Spam Blogs (splogs) and Commen t Spamming. #1: The spammer creates
           splogs. #2: The spammer spams forums wit h the URLs of his splogs. #3: These splog
          URLs are ranked high in search results. #4:  The search user clicks the splog URLs in the
                  search results. #5: The splogs redir ect the user to the spammer domain.
                                                                                 syndicators and web-analytics servers, may crowd the
                                                                                 Top Domain view because they serve a large number
   2 Redirection-based spam detection                                            of non-spam URLs. To filter out the noise, we scanned
                                                                                 the top one million (mostly non-spam) click-through
   2.1 URL redirection tracing and analysis                                      URLs [6] to obtain a known-good whitelist of top
                                                                                 third-party domains and filtered them out from the Top
        Our context-based spam detection process starts                          Domain view. The remaining ranked Top Domain list
   with the collection of a list of URLs of interest . Such                      is then used to prioritize manual investigation. Once a
   URLs can be gathered from spammed forums, website                             third-party domain is determined to be a spammer
   and blog hosting sites, or search results, etc. We then                       domain, it is added to the known-bad blacklist and
   feed the list of URLs to the Strider URL Tracer [5].                          will be excluded from future Top Domain view so that
   The tracer provides a key functionality called the Top                        newer but smaller redirection receiver domains are
   Domain view: given a list of (primary) URLs, the                              exposed near the top. All doorway URLs associated
   tracer launches an actual browser to visit each URL                           with a blacklisted domain are labeled as high-potential
   and records all secondary URLs visited as a result. At                        spam URLs and will be referred to as redirection
   the end of the batched scan, the Top Domain view                              spam. How such information is utilized in a search
   provides the list of third-party domains that received                        ranking algorithm depends on each individual search
   secondary-URL traffic and rank them by the number of                          engine. We note that our approach can be viewed as a
   primary URLs that generated traffic to them. If the                           combination of behavior-based and signature-based
   input is a list of highly suspicious spam URLs (such as                       spam detection: Top Domain analysis is behavior-
   those collected from a spammed forum), the Top                                based, while third-party domain blacklisting is
   Domain view highlights those behind-the-scenes                                signature-based.
   spammer domains that are associated with a large                                   It is possible that some of the legitimate ads
   number of doorway URLs.                                                       syndicators may have a significant number of
        If the input consists of a mix of spam and non-                          spammers among their customers, in which case their
   spam URLs, certain web sites, such as legitimate ads                          domains are removed from the whitelist so that their


                                                                           3



                                                                                                                                            TOCMAIL_00009724
Case 0:20-cv-60416-AMC Document 110-38 Entered on FLSD Docket 08/13/2021 Page 6 of
                                       16

   redirection traffic remains present in the Top Domain            known-bad domains, we scan it twice with anti-
   view. For those ads syndicators that embed their client          cloaking on and off, respectively, and take a diff of the
   IDs      in      the     redirection      URLs      (e.g.,       resulting two URL redirection lists. If there is a
   googlesyndication.com), the tracer provides a second-            significant discrepancy, the URL is highlighted for
   level grouping and ranking of primary URLs by client             manual investigation. Once the URL is confirmed to be
   IDs. Doorway URLs associated with a blacklisted                  spam, its associated spam domain(s) are added to the
   client ID are also referred to as redirection spam in this       blacklist and used by all future anti-cloaking scans to
   paper.                                                           identify similar URLs associated with the same
                                                                    spammer.
   2.2 Cloaking
                                                                    3 Analysis of forum spam
        To achieve effective search spamming and evade
   spam detection, spammers are increasingly using                  3.1 Comment spam
   sophisticated cloaking techniques, which serve
   different content to different visitors.        Crawler-         3.1.1 Top forums and top search keywords. In this
   browser cloaking is intended to fool the search engines          section, we examine forum spamming from the search
   into giving the spam URLs high ranks, while allowing             user s perspective: how likely will the search user
   spammers to serve ad pages that do not deserve the               encounter spam in the forum search results? Since it is
   high ranks to the users. The cloaking server either              difficult to select a set of top forums objectively
   provides different page content based on the User                because forums cover very diverse topics, we selected
   Agent field or known crawler IP addresses, or provide            top forum software programs instead. We chose nine
   pages that contain scripts that will rewrite the page            of the most popular forum programs: W W W Board,
   content (since most crawlers do not execute scripts,             Hypernews, Ikonboard, Ezboard, Bravenet, Invision
   they will not see the rewritten content, while most              Board, Phpbb, Phorum, and VBulletin.
   browsers will execute the scripts to render the rewritten             We created a list of 190 top keywords using
   content to users).                                               popular        tags     from        directories      like
        Click-through cloaking, a new and lesser-known              http://technorati.com,               http://weblogs.com,
   technique, attempts to fool human spam investigators             http://metafilter.com, and http://icerocket.com as well
   and automatic spam-detection tools that directly visit           as lists of commonly spammed terms from
   the spam URLs instead of clicking through search                 http://codex.wordpress.org . Using both Google and
   results. It is primarily based on browser referrer               MSN, we collected the top 20 results from searches for
   checking and can be done in two ways: if the                     all the pairs of top keywords and top forum program
   spammers own the website that hosts the spam URL,                names. To identify heavily spammed forums, we
   they can perform a server-side check of the Referer              looked for sites that appeared in the search results for
   field in the HTTP header and serve different pages               different keywords as well as sites whose pages
   based on that. If the spam URL resides on a free                 appeared multiple times in the results for a single
   hosting website, the spammer can serve a page                    keyword.
   containing a script that performs a client-side check of
   the browser document.referrer object and displays                   Table 1: Most Heavily Spammed Forums
   different pages based on that. For example, this spam                          Forum          Pages Keywords
   URL          http://gucci-handbag.bigcityhandbags.com/           http: //fs.fed.us/cgi-        175     102
   sondra-roberts-squared/song-titles-with-handbag/ was             bin/HyperNews_ mm/get/mmfor
                                                                    umA.html
   doing both checks: it used HTTP 302 to redirect to
   topsearch10.com if the HTTP request came with the                http: //www.comm.fsu.edu/inter       134         82
   right Referer field; otherwise, it served a client-side          active/forum/
   check script that used document.write() to display a             http: //www.usra.edu/phorum          119         94
   bogus Account is suspended page if the check
                                                                    http: //classicauthors.net/messa     117         97
   suggested that the visit did not come from a search
                                                                    geboard/list.php? f=1
   click-through. (See Figure A1 in Appendix for more
   details.)                                                        http: //samba.eecs.umich.edu/p       105         79
        We have incorporated anti-cloaking techniques               horum/list.php? 2
   into the URL Tracer by making every visit from the               http: //phorum.nettwerk.com/         101         73
   tracer appear to come from a search click-through for
   both server-side and client-side referer checks.
   Furthermore, we use a diff-based technique to turn                   Table 1 shows the most heavily spammed forums,
   spammers cloaking activities against themselves: for             identified by the total number of keywords whose
   every suspicious URL that does not redirect to any               search results contain the forum s URL, and by the


                                                                4



                                                                                                                           TOCMAIL_00009725
Case 0:20-cv-60416-AMC Document 110-38 Entered on FLSD Docket 08/13/2021 Page 7 of
                                       16

   total number of unique pages from the forum in the                                                   2005), ilium focused on mythology (final post: January
   combined Google and MSN search results. Even                                                         18, 2006), and yabi was an online diary which
   forums on government sites were not immune from                                                      contained no useful information (final post: December
   spamming, as shown in Table 2. In both Google and                                                    5, 2005). We configured each to be as open for
   MSN search, we found spammed forums within the top                                                   commenting as possible, e.g., no moderation and no
   20 search results for each type of the top forum                                                     keyword blacklist. To attract spammers, we pinged
   software for 189 of the 190 keywords (with palm-                                                     http://rpc.pingomatic.com each time when we created a
   texas-holdem-game being the only exception). This                                                    post so that our URL appeared on the list of recently
   shows that spam has significantly affected forum                                                     updated blogs at various sites. We also linked the
   search users.                                                                                        blogs to each other and provided one incoming link
                                                                                                        from a legitimate blog already indexed by several
     Table 2: Spammed Forums on Government                                                              search engines. To date, the three honey blogs have
                            Sites                                                                       received only two legitimate comments, among a total
                  Forum                    Software                                                     of 41,100 comments. We define a post as the content
   http: //giscouncil.oshpd.ca.gov/viewf PhpBB
                                                                                                        that the blog owner adds. Comments are any
   orum.php? f=2&sid=9c8902ab2604e
   74f29f30eb1abf3d64b
                                                                                                        contributions made to the post through use of the
                                                                                                        comment form, trackbacks, or pingbacks. Trackbacks
   http: //www.deltastate.gov.ng/www                                      WWWBoard                      are pings sent to a user-specified URL when a blog
   board/wwwboard.html
                                                                                                        post is published. The trackback appears on the
   http: //www.hants.gov.uk/forum/iko                                     Ikonboard                     comment page of the user specified URL as a comment
   nboard.cgi? s=8f5b05787d185c281f                                                                     that contains the URL of the blog post. Pingbacks are
   208403dd9dd79d; act=S T; f=12; t=5                                                                   automated pings sent to every URL within a blog post.
   04; &# top
                                                                                                        It too appears on the comment page of the URLs
   http: //mdk.kinmen.gov.tw/phorum3                                      Phorum                        specified, as long as those sites also support pingbacks.
   32c/
                                                                                                        Temporal analysis. Figure 2 shows the number of
                                                                                                        accumulative comments received by each of the three
   3.1.2 Honey blogs. We set up three honey blogs                                                       honey forums during the first 339 days, from
   powered by Wordpress on September 25, 2005 and                                                       September 25, 2005 to August 30, 2006. The majority
   posted at irregular intervals. The forum litlog contained                                            of the comments received by each honey blog arrived
   quotations from literature (final post: December 7,                                                  after we stopped posting content. For example, yabi,

                                                      ilium_total
                                                      litlog_total        Accumulated Comment Totals by Day
                                                      yabi_total
                                        35000

                                        32500

                                        30000

                                        27500
           Total Comments Accumulated




                                        25000

                                        22500

                                        20000

                                        17500

                                        15000

                                        12500

                                        10000

                                        7500

                                        5000

                                        2500

                                            0
                                                0   25          50   75      100      125   150        175   200    225     250    275    300    325

                                                                                                      Day

                                                Figure 2: Accumulated comments received by each of three honey forums



                                                                                                  5



                                                                                                                                                               TOCMAIL_00009726
Case 0:20-cv-60416-AMC Document 110-38 Entered on FLSD Docket 08/13/2021 Page 8 of
                                       16

   the most popular of the three honey blogs, received            domain filldirect.com was behind 259 (24%) cloaked
   33,954 comments in its first 339 days but the majority         splogs.
   of comments were received after March 2006 (starting           3.2.2 Blogspoint analysis. Blogspoint.com is a much
   from Day 188). On its busiest day (August 2, 2006,             smaller blog site. On August 23, 2006, we extracted
   day 311), yabi received 3,142 new comments                     and scanned its entire 4,714 blogs from their
   distributed over 21 posts. By August 30 (day 339),              memberlist page. Our redirection analysis identified
   ilium amassed a total of 1,432 comments and litlog             3,535 (75%) pages as spam. Among the 3,535 spam
   5,714 comments. Ilium and litlog, which we updated             pages, 2,166 redirected to finance-web-search.com and
   less regularly, did not observe a dramatic increase in         917 redirected to casino-web-search.com . These top
   comments until well after 200 days after their creation.       two third-party domains were registered by the same
   This supports the observation that spammers target             spammer with a Russian address, who most likely
   abandoned pages and that most comment spam is                  created these 3,083 splogs (65% of the entire 4,714
   meant to increase page rank, not to generate immediate         blogs and 91% of the 3,398 identified splogs). Because
   traffic.                                                       this spammer did not use cloaking, the cloaking
        Figure 2 shows the rapid growth of comment totals         percentage was much smaller than the blogspot
   for each blog. Yabi s growth was the most prolific, but        number: only 3.9%, or 131 URLs.
   all three clearly show that the bulk of comments were
   received at increasingly high rates in the last 30 days.           Table 3: Number of Spam Blogs at Four
   In yabi s case, half of its total comments were received                      Blog Hosting Sites
   in the last 30 days, and the majority of comments for           Blog Host    Examined Spam % of URLs
   ilium and litlog came in this time period as well.                             URLs      URLs Spam using
        It is worth noting that the amount of spam                                                      Cloaking
   continued to grow faster after the last day in Figure 2.
   In the 10 days between August 30 and September 9                Blogspot         13,389      1,091   8.1%      652
   (day 339 349), yabi received 3,449 new comments,                Blogspoint        4,714      3,535    75%      131
   almost 10% of the total comments received; ilium
   gained 305 new comments, 17.3% of its total; and                Blogstudio         369        198     54%        0
   litlog gained 1,081 comments, 16% of its total. The             Blogsharing         99         82     83%        0
   increased spam rate as these blogs got older could be
   because spamming had increased overall on the web or
   because spammers had identified these three blogs as           3.2.3 Blogstudio analysis. Blogstudio.com is a lesser-
     abandoned.                                                   known blog site, but its blog URLs appeared in a large
                                                                  number of spammed forums. Because some of these
   3.2 Spam blogs and cloaking analysis                           URLs had appeared among top query results at major
                                                                  search engines, we adopted the following sampling
        In this section, we analyze sample blogs from             method: we issued a site:blogstudio.com query to
   three different blog sites --- blogspot.com,                   MSN Search, retrieved the top 1000 results, and
   blogspoint.com, and blogstudio.com --- to evaluate the         extracted 369 unique blogs. Our analysis identified 198
   prevalence of splog doorways and cloaking. The                 (54%) blogs as redirection spam. The same major
   numbers for spam that we report in the following are           blogspoint spammer owned 184 of these splogs (50%
   lower bounds because we only investigated spammer              of all the sampled blogs and 93% of all the redirection
   domains that received secondary traffic from a                 spam), with 130 redirecting to http://finance-web-
   significant number of primary URLs (see the                    search.com and 54 redirecting to http://casino-web-
   discussion on Top Domain view in Section 2.1).                 search.com . None of these splogs used cloaking.

   3.2.1 Blogspot analysis. Blogspot.com, or eBlogger,            3.2.4 Summary. Table 3 summarizes the number of
   is one of the most popular blog hosting sites. We              splogs at the above three blog hosts (the table also
   randomly sampled 1% of the 1,749,150 blogspot                  shows splogs at Blogsharing, which we will discuss in
   profile pages created in July of 2006 that contained at        Section 3.3). Although only fewer than 10% of the
   least one blog link, and extracted all the blog links          sampled blogspot URLs were identified as redirection
   from these profile pages. In this way, we collected            spam, the fact that we could find over a thousand
   19,271 blogspot URLs, of which 5,882 (31%) had been            splogs by sampling only 1% of the profiles created in
   removed. Among the remaining 13,389 active blogs,              one month suggests that the total number of redirection
   our redirection analysis identified 1,091 (8.1%) pages         splogs could be in the millions. The surprisingly high
   as spam. Among the 1,091 spam blogs, 652 (60%)                 percentage of splogs using cloaking (3 out of every 5)
   used click-through cloaking, and the top third-party           suggests that blogspot.com might have been actively
                                                                  identifying and removing less sophisticated spam, but


                                                              6



                                                                                                                        TOCMAIL_00009727
Case 0:20-cv-60416-AMC Document 110-38 Entered on FLSD Docket 08/13/2021 Page 9 of
                                       16

   spammers who used click-through cloaking might have             http://www.google.com/url?q=http://213.190.10.80/
   successfully evaded detection. This demonstrates the            chase.com/index.html appeared in an actual phishing
   importance of using anti-cloaking techniques in spam            email targeting the Chase Manhattan Bank. Another
   detection and investigation.                                    universal redirector http://rds.yahoo.com/_ylt=/*[any
        Our analysis showed that smaller blog sites were           URL] is also starting to get abused by email spammers.
   heavily spammed by redirection spammers: in both                     During our manual investigation of comment
   blogspoint and blogstudio, more than half (75% and              spam, we noticed that a few universal redirectors
   54% respectively) of the analyzed blogs were                    hosted on university and government websites were
   redirection spam. A single spammer created an                   used by some spammers as (a different form of)
   overwhelmingly large percentage (over 90%) of the               doorway URLs to redirect to spammer domains;
   splogs as doorways. His two spam domains were                   examples included http://www.usaid.gov/cgi-bin/
   exposed prominently at the top of our Top Domain                goodbye?http://catalog-online.kzn.ru/free/funny-
   view, which convincingly demonstrates the                       ringtones/ (which appeared as the second result of a
   effectiveness of our approach.                                  Yahoo      query     for     funny ringtone )       and
                                                                   http://www.library.drexel.edu/cgi-bin/r.cgi?url=http://
   3.3 Second-level spam blogs                                     replica-watches.20six.co.uk. By searching through the
                                                                   forums where these URLs were comment-spammed,
        Blogsharing.com is another smaller blog site. Its          we were able to find 23 universal redirectors that were
   spam blogs started appearing in top-10 search results in        used by spammers, as shown in Table A2 in Appendix.
   August 2006. Between August 23 and September 4, we              As of August/September 2006, six of them had been
   collected 99 blogs from its recently registered users           disabled but the other 17 remained active.
   pages and our analysis identified 42 of them as                      Although many of these redirectors appear to have
   redirection spam. In addition, we observed other tens           legitimate uses, the website owners should weigh the
   of blogs that appeared to be created by the same                redirectors benefits against their potential abuse. As
   spammer and shared the same format: the blog pages              hinted by the partially encoded spam URL found in the
   themselves were not doorways, but they contained                9th universal redirector example, the spammer could
   spam URLs in the midst of junk text that redirected to          have encoded the entire non-bold-face part of the URL,
   the same spammer domain. For example, this blog                 thus completely hiding the spammy part of the spam
   http://www.blogsharing.com/undangstrtresda/                     URL. (Search spamming could still be achieved
   contained the following three spam URLs:                        through the anchor text not shown here.) Furthermore,
   http://plumbers-plumbing.com, http://the-plumber.info,          as we will discuss in Section 4.2, many of the
   and http://smartplumbers.info, all of which redirected          comment-spammed URLs are malicious, so an
   to http://1rrk.com/plumber. Essentially, these second-          innocent universal redirector on a legitimate web site
   level spam blogs played the same role as a spammed              may serve inadvertently as an entry point through
   forum: they provided links to spam URLs to improve              which malware spreads to many vulnerable machines.
   their search ranking by exploiting link-counting
   algorithms that search engines use.                             4.2 Malicious spam URLs
        By first extracting links from each of the blogs and
   then performing redirection scan and analysis on those              A previous study [6] shows that a small percentage
   links, we identified another 40 spam blogs, each                (0.071%) of the top one million URLs based on click-
   containing a few plumber-related links. In total, we            through counts at a search engine were malicious; they
   found 58 unique plumber-related links, all of which             downloaded javascript code that attempted to exploit
   redirected to http://1rrk.com/plumber. So the total             unpatched browser vulnerabilities on the visiting
   number of splogs becomes 82, which account for 83%              machines. A natural question to ask is whether
   of the 99 sampled blogs.                                        malicious website operators are using comment
                                                                   spamming techniques to boost the ranking of their
   4 Other observations                                            URLs. To answer this question, we investigated eight
                                                                   malicious URLs that appeared among the top-30 search
   4.1 Universal redirectors                                       results at the three major search engines between July
                                                                   and September 2006. For each URL, we used the
                                                                   search engine to try to find a forum that had been
        We use the term universal redirectors to refer to
                                                                   spammed with the URL. If we could find such a forum,
   legitimate websites URLs that accept and redirect
                                                                   we then extracted all URLs spammed on the same
   visiting browsers to arbitrary third-party URLs. A
                                                                   forum page and scanned them to see if we could
   well-known         universal       redirector       is
                                                                   identify additional malicious URLs. The results are
   http://www.google.com/url?q=[any URL], which has
                                                                   shown in Table 4.
   been used by many phishers to make their phishing
   URLs look less suspicious; for example, this URL

                                                               7



                                                                                                                        TOCMAIL_00009728
Case 0:20-cv-60416-AMC Document 110-38 Entered on FLSD Docket 08/13/2021 Page 10 of
                                       16


                                                                          Table 4: Malicious URLs in Spammed Forums
                                                                Malicious URLs             Spammed at (cached pages of) these           # Malicious
                                                                                                         forums                        URLs (%) of #
                                                                                                                                        Spam URLs
           1                     http: //eclatlantus.yiffyhost.com/fe                     http: //members.tripod.com/deportivolap     688 (47%) of 1,463
                                 ssee-progenco.html                                       igeon/guestbook.htm
           2                     http: //humorrise.sitesled.com/bur                       http: //sgtrois.webator.net/? 2004/11/02    6 (18%) of 33
                                 berry-handbag-supplier-                                  /4-un-cd-gratuit-offert-par-ladisq
                                 wholesale.html
           3                     http: //alexandrsultz.sitesled.com/c                     http: //www.no-                             164 (49%) of 338
                                 hloe/handbag.html                                        nation.org/article347.html
           4                     http: //nowodus.tripod.com/new-                          http: //aose.ift.ulaval.ca/modules.php? o   174 (14%) of 1,280
                                 mexico-lottery.html                                      p=modload&name=News&file=article&si
                                                                                          d=137
           5                     http: //lermon.t35.com                                   http: //68.15.204.73/ngallery/albums/3/     22 (26%) of 85
                                                                                          1.aspx
           6                     http: //granboggy.xoompages.com                          Not comment-spammed; used link farm         N/A
                                 /download-porn-movie.html
           7                     http: //acura.elkam.info                                 Not comment-spammed; used referrer log      N/A
                                                                                          spamming
           8                     http: //pertest.info/nokia/Nokia-                        Not comment-spammed; used link farm         N/A
                                 ringtone.html

                                                                                                       on the same forum page. Scan results showed that 14%
         We found that, for five of the eight malicious                                                to 49% of these related URLs were also malicious. In
    URLs, we were able to locate forums that were                                                      total, from this small set of five seed URLs , we were
    spammed with each of these URLs. The remaining                                                     able to find 1,054 unique, comment-spammed
    three URLs appeared to use different search spamming                                               malicious URLs, most of which were doorway URLs
    techniques: URLs #6 and #8 used a farm of malicious                                                residing on free-hosting websites. Figure 3 illustrates
    URLs linking to each other, while URL #7 used                                                      the distribution of malicious URLs among the top-20
    referrer log spamming [25].                                                                        domains according to the number of malicious URLs
         For each of the five comment-spammed URLs, we                                                 hosted. Clearly, several of these domains are heavily
    found many other seemingly related URLs spammed                                                    targeted by exploiters.
               N um ber of m a licious U R Ls hosted on




                                                          140
                                                          120
                                                          100
                              ea ch dom a in




                                                          80
                                                          60
                                                          40
                                                          20
                                                           0
                                                                                      z
                                                                 50 sled m




                                                                               s. t
                                                                  eh ost m




                                                                te ove o m




                                                                        ho om
                                                                                    m




                                                                an 0fre o m
                                                                             o m




                                                              eh fre c om
                                                                 om g m




                                                                          5m co m




                                                                                    m
                                                               50 ag co m




                                                              be la c .co m
                                                                          tc o m
                                                                           re m




                                                                          itie .n e
                                                                                    m




                                                                             pho m
                                                                         nl o m




                                                                                   .c
                                                                                  co




                                                                          h o
                                                                        tri .co




                                                                                 p5
                                                                     os .co




                                                                       po .co
                                                                     rk d.c




                                                                    ee d .c
                                                              xo 1me c. o




                                                                        g f co
                                                                        m . co




                                                                                 c

                                                                                 c
                                                          10 te k ave
                                                                    si 35.




                                                                       ba ro .c
                                                                       p s.




                                                                     25 b.
                                                                    al e.




                                                                              .c
                                                                      to .c
                                                                              e
                                                                     or gs.




                                                                      27 n e.




                                                                  en rz

                                                                       p s
                                                                             e

                                                                            st
                                                                   00 es




                                                                  os e5
                                                                            t




                                                                  be se
                                                                           p
                                                                          e




                                                                           i
                                                                         tp


                                                                        c
                                                                        y
                                                                       te




                                                           fre e gs
                                                                 po




                                                                 rfr
                                                              fre




                                                             0m




                                                           cy




                                                                                          Domains hosting malicious URLs
               Figure 3: Number of comment-spammed malicious URLs hosted on each top-20 domains




                                                                                                  8



                                                                                                                                                            TOCMAIL_00009729
Case 0:20-cv-60416-AMC Document 110-38 Entered on FLSD Docket 08/13/2021 Page 11 of
                                       16


                                        Table 5: Distribution of    Malicious Sub-domains
                         t35     sitesled    tripod   porky   100megs   250free    anal     php5    1access    myopen
                         .com    .com        .com     host    free5     .com       loverz   .cz     host.com   web.com
                                                      .com    .com                 .com
            Kalovalex               X          X                  X        X          X       X                    X
            Maripirs       X                   X                                      X       X        X
            Sadoviktor              X          X       X                              X                X           X
            Vinnerira               X          X       X                                      X        X           X
            Footman        X                   X       X        X          X
            ivan0505                X                  X        X          X                  X        X           X
            Krukuduk       X                   X       X        X          X
            Genianna       X                   X       X                   X
            Brandoras      X                   X       X        X          X
            Dandoras       X                   X                           X

         We also observed that many same-named                          PageRanks vary in a great range, whereas a spam site
    malicious sub-domains existed on multiple domains.                  would likely violate the model and would have
    Table 5 illustrates the distribution of the top-10 sub-             supporters with mostly very low PageRanks. Metaxas
    domains (in rows) across top domains hosting                        and DeStephano [16] also tried to identify spam sites
    malicious sites (in columns) with X indicating that                 and their supporters, which they called ring leaders and
    the sub-domain existed on the hosting domain as a                   their trust neighborhoods respectively. They examined
    malicious site. We suspect that exploiters are using                the problem of web spam from a propagandist point of
    their account names as the sub-domain names so that                 view. To identify trust neighborhoods, they applied an
    payment tracking can be portable across different                   anti-propagandistic technique called backwards
    hosting domains: when a browser is redirected from                  propagation of distrust using initial nodes of known
    one of these comment-spammed doorway pages to the                   untrusted sites and examined backlinks. Similar to
    actual malicious websites, the sub-domain name in the               these trust-based methods, our redirection analysis
    HTTP Referer field indicates which spammer attracted                essentially propagates distrust backwards from known
    the traffic and should get paid.                                    spammer redirection domains to the doorways pages
         In addition, we found a total of 75 behind-the-                that redirect to them.
    scenes, malicious URLs that received redirection                          Content based approaches often use statistical
    traffic from these thousands of doorway URLs and                    analysis of page content and link structure in
    were responsible for the actual vulnerability-exploit               combination with other techniques, such as machine
    activities. In particular, the following three URLs were            learning, to weed out spam sites. Fetterly, Manasse and
    behind all five sets of malicious URLs:                             Najork [17] used a combination of several techniques
    http://zllin.info/n/us14/index.php, http://linim.net/fr/?           to flag spam sites. These techniques included
    id=us14 , and http://alllinx.info/fr/?id=us14 . All three           examining the URL properties and page content of the
    domains share the same registrant with an Oklahoma                  site, forming clusters of pages with similar content, and
    state address, whose owner appears to be a major                    measuring average amount of change of a given site.
    exploiter involved in search spamming.                              Mishne, Carmel, and Lempel generated statistical
                                                                        models using unigrams from sample text [18] to
    5 Related work                                                      identify comment spam. To determine the probability
                                                                        that a comment was spam, they compared two
         Search engines detect web spam via several                     language models: one of the blog post content, and the
    common approaches. One approach analyzes the link                   other of the comment and the target page pointed to by
    structures to yield the metrics for trust. Google and               the comment. Kolari, Finn and Joshi [3] presented a
    Yahoo measured a site's trust (PageRank and                         machine-learning approach using features based on the
    TrustRank) to determine its ranking within the search               meta tag text, anchor text and tokenized urls for
    results [1]. Also using this notion of trust, Benczur et            support vector machines. Trained on data from
    al. presented the idea of SpamRank, which used the                  technorati, a popular blog directory and search engine,
    power law distribution as an intuitive model for how                their classifier identified splogs with 88% accuracy.
    links should be distributed over the Internet [13]. They            They later analyze update notifications (pings) from
    used a calculated PageRank for the target site and the              blogs, and determined that 50% of blogs sending
    PageRanks of that site's "supporters" to identify                   notifications to weblogs.com are splogs [21]. Our
    outliers of the model. A legitimate site would likely fit           context-based techniques are complementary to these
    the model and would have supporters whose                           content-based techniques, and are immune to typical


                                                                    9



                                                                                                                               TOCMAIL_00009730
Case 0:20-cv-60416-AMC Document 110-38 Entered on FLSD Docket 08/13/2021 Page 12 of
                                       16

    tricks for circumventing content-based analysis, such            same redirection lists but display different text to the
    as plagiarized content, redirection, and cloaking.               users and to the spam investigators.
         Popular plugins to help bloggers protect their sites
    include Akismet [22], Bad Behavior [23], and Spam                6 Conclusions
    Karma [24]. Akismet is a web service that employs a
    content-based approach. Each comment is sent to a                     Forum spamming is the new battleground between
    central server for processing. Spam Karma determines             spammers and search engines. Currently, spammers
    a 'Karma' score for each comment based on content                have the upper hand, as they have successfully
    factors such as IP addresses, the HTML present, and              promoted their web sites through spam blogs and
    URLs contained. It also checks whether the poster is a           comments. To help search engines defend against
    registered user, the target post's age, the time taken to        forum      spamming,      we     have     conducted    a
    post the comment, and frequency of the posts (first              comprehensive, quantitative study of the problem. We
    time posters contributing many comments vs. approved             examined the problem from three different
    regular posters). Spam Karma also relies on a real-time          perspectives: that of the search user, the spammer, and
    blacklist server for updates to IP and URL information.          the forum hosting site. We have examined spam blogs
    Bad Behavior targets spambots by examining the                   on several blog hosting sites and spam comments on
    HTTP requests and the robot's behavior, particularly its         our three honey blogs. Our study has shown that
    compliance with robots.txt. These plugins help                   forum spamming is a widespread problem, as
    willing and diligent forum owners to filter out spam in          highlighted in the following observations:
    their forums. By contrast, our context-based approach                 Each of the nine most popular types of forums is
    can identify spam without requiring the cooperation              spammed with all the 189 popular keywords, as
    from forum owners, and therefore is useful to search             evidenced by the fact that the spammed forums show
    engines.                                                         up among the top 20 results from two major search
         The diff-based cloaking detection method is                 engines.
    similar in spirit to the diff-based hidden-resource                   Our three honey blogs showed consistent behavior
    detection method used in the Strider GhostBuster                 of comment spammers. The observation on these blogs
    rootkit detection tool [7]. Both methods turn the                confirms that spammers target abandoned pages and
    adversary s devious activities against themselves by             that most comment spam is meant to increase page
    taking a diff of the truth and the lie : in                      rank rather than generate immediate traffic.
    GhostBuster, the truth is the actual list of resources                On two blog hosting sites           blogspoint and
    and the lie is the list provided by the rootkits after           blogstudio more than half of the analyzed blogs are
    they removed the resources they want to hide; in this            spam (75% and 54% respectively). Even on blogspot,
    paper, the truth is the actual page displayed to the             a major and reputably well maintained blog site, 8.1%
    users and the lie is the page displayed to spam                  of the blogs are spam.
    investigators who do not click through search results.                Among the eight malicious URLs that appeared in
         Wu and Davison combined content and context                 top search results, five appeared in forum spam.
    based analysis to identify web spam [15]. They built a           Additionally, between 14% to 49% of the spam URLs
    classifier for web spam by identifying pages using diff-         collocated with these five URLs were also malicious.
    based cloaking detection and using machine-learning                   To overcome the pitfalls of content-based spam
    to discriminate based on extracted features from the             detection, we proposed context-based spam detection
    content of the page. Their crawl of over 4 million               that looks for redirection and cloaking. Our study has
    URLs from dmoz.org found 46,806 web spam pages                   shown that redirection analysis is very effective in
    with 96.8% accuracy. They have also surveyed the use             identifying forum spammers. For example, the two
    of redirection as a technique for web spam [20], but do          domains of a prolific spammer, who had created a
    not accurately identify pages using JavaScript                   large percentage of spam on two blog sites, appeared at
    redirection techniques since they use a standard                 the top in our analysis tool prominently. Cloaking is
    crawler. In addition to the cloaking techniques                  another popular technique used by spammers. In
    investigated by them, our tool also detects click-               addition to the older crawler-browser cloaking, click-
    through cloaking, a technique this is becoming very              through cloaking is a new trick. To the best of our
    popular among spammers.                                          knowledge, we are the first to perform systematic
         Breuel and Keysers [8] proposed using OCR                   analysis to evaluate the prevalence of click-through
    (Optical Character Recognition) to capture the actual            cloaking: on blogspot, 3 out of 5 splogs used this
    rendered text and use it in place of HTML for deriving           cloaking. Our study suggests that as blog sites start to
    index terms in order to combat cloaking. This                    remove splogs more aggressively, spammers will
    technique can potentially be incorporated into our diff-         resort to cloaking more frequently to avoid detection.
    based cloaking detection system to detect more
    sophisticated cloaked spam that generates exactly the


                                                                10



                                                                                                                           TOCMAIL_00009731
Case 0:20-cv-60416-AMC Document 110-38 Entered on FLSD Docket 08/13/2021 Page 13 of
                                       16


    7 References                                                         [17] D. Fetterly, M. Manasse, and M. Najork. Spam, damn
                                                                              spam, and statistics: using statistical analysis to locate
                                                                              spam web. In Proceedings of the 7th International
    [1] Zoltan Gyongyi and Hector Garcia-Molina. Web Spam
                                                                              Workshop on the Web and Databases. 2004.
         Taxonomy. In the First International Workshop on
                                                                         [18] G. Mishne, D. Carmel, and R. Lempel. Blocking Blog
         Adversarial Information Retrieval on the Web
                                                                              Spam with Language Model Disagreement.                  In
         (AIRWeb), 2005.
                                                                              Proceedings of the First International Workshop on
    [2] Alexandros Ntoulas, Marc Najork, Mark Manasse, and
                                                                              Adversarial Information Retrieval on the Web
         Dennis Fetterly. Detecting Spam Web Pages through
                                                                              (AIRWeb), 2005.
         Content Analysis. In Proc. International World Wide
                                                                         [19] L. Page, S. Brin, R. Motwani, and T. Winograd. The
         Web Conference (WWW), 2006.
                                                                              PageRank Citation Ranking: Bringing Order to the
    [3] Pranam Kolari, Tim Finni, and Anupam Joshi. SVMs
                                                                              Web. Technical Report, Stanford University, 1998.
         for the Blogosphere: Blog Identification and Splog
                                                                         [20] P. Kolari, A. Java, and T. Finni. Characterizing the
         Detection.       In AAAI Spring Symposium on
                                                                              Splogosphere. In Workshop on Weblogging Ecosystem:
         Computational Approaches to Analysing Weblogs,
                                                                              Aggregation, Analysis and Dynamics, WWW. 2006
         March 2006
                                                                         [21] 75% of new pings are spings (splogs)
    [4] Baoning Wu and Brian D. Davison. Cloaking and
                                                                              http://ebiquity.umbc.edu/blogger/?p=429 2005.
         Redirection: A Preliminary Study.         In the First
                                                                         [22] Akiskmet. http://akismet.com
         International Workshop on Adversarial Information
                                                                         [23] Bad Behavior. http://www.homelandstupidity.us/
         Retrieval on the Web (AIRWeb), May 2005.
                                                                              software/bad-behavior/
    [5] Yi-Min Wang, Doug Beck, Jeffrey Wang, Chad
                                                                         [24] Spam Karma. http://unknowngenius.com/blog/
         Verbowski, and Brad Daniels. Strider Typo-Patrol:
                                                                              wordpress/spam-karma/
         Discovery and Analysis of Systematic Typo-Squatting.
                                                                         [25] Referrer Spam. http://en.wikipedia.org/wiki/
         In Proc. 2nd Workshop on Steps to Reducing Unwanted
                                                                              Referrer_spam
         Traffic on the Internet (SRUTI), July 2006.
    [6] Yi-Min Wang, Doug Beck, Xuxian Jiang, Roussi
         Roussev, Chad Verbowski, Shuo Chen, and Sam King.
         Automated Web Patrol with Strider HoneyMonkeys:
         Finding     Web      Sites    That   Exploit   Browser
         Vulnerabilities. In Proc. Network and Distributed
         System Security (NDSS) Symposium, February 2006.
    [7] Yi-Min Wang, Doug Beck, Binh Vo, Roussi Roussev,
         and Chad Verbowski. Detecting Stealth Software with
         Strider GhostBuster.       In Proc. IEEE International
         Conference on Dependable Systems and Networks
         (DSN), June 2005.
    [8] T. Breuel and D. Keysers.            Round-Trip HTML
         Rendering and Analysis for Testing, Indexing, and
         Security. Extended abstract. In 7th IAPR Workshop on
         Document Analysis Systems, February 2006.
    [9] Ben Edelman and Hannah Rosenbaum. The Safety of
         Internet Search Engines. May 12, 2006.
    [10] Splog             software          from           Hell.
         http://ebiquity.umbc.edu/blogger/splog-software-from-
         hell/.
    [11] Z. Gyongyi, H. Garcia-Molina, and J. Pedersen.
         Combating Web Spam with TrustRank, In Proc. of the
         30th VLDB Conference, 2004.
    [12] N. Eiron, K. S. McCurley, and J. A. Tomlin. Ranking
         the Web Frontier. In Proc. International World Wide
         Web Conference (WWW), New York, 2004
    [13] A. Benczur, K. Csalogany, T. Sarlos, and M. Uher.
         SpamRank Fully Automatic Link Spam Detection. In
         the First International Workshop on Adversarial
         Information Retrieval on the Web (AIRWeb), May
         2005.
    [14] B. Wu and B. D. Davison. Identifying Link Farm
         Pages.     In Proc. International World Wide Web
         Conference (WWW), 2005.
    [15] B. Wu and B. D. Davison. Detecting Semantic
         Cloaking on the Web. In Proc. International World
         Wide Web Conference (WWW), 2006.
    [16] Panagiotis Metaxas and Joseph DeStefano. Web Spam,
         Propaganda and Trust. In AIRWeb 2005. May, 2005.


                                                                    11



                                                                                                                                      TOCMAIL_00009732
Case 0:20-cv-60416-AMC Document 110-38 Entered on FLSD Docket 08/13/2021 Page 14 of
                                       16



    Appendix




        (a): Advertising page that browser users see wh    en they click through search engine results




    (b): Fake Account is suspended page that spam       investigators see when they    visit the URL directly,
                                  without clicking through search results




      (c): Page full of spammer-targeted keywords that  crawlers see (or browser      users see when they
                              access the cached page with scripting turned off)

                                Figure A1: A Click-Through Cloaking Example


                                                      12



                                                                                                                 TOCMAIL_00009733
Case 0:20-cv-60416-AMC Document 110-38 Entered on FLSD Docket 08/13/2021 Page 15 of
                                       16

                                   Table A1: Sample Spammed Forums
       Types of Spammed Pages                      Sample URLs of Spammed Pages

       Spammed Guest Books      Blogsharing.com URLs spammed at
                                http: //cc.msnscache.com/cache.aspx? q=3992631391091&lang=en-
                                US &mkt=en-US &FORM=CVRE3
                                Hometown.aol.com doorway URLs spammed at
                                http: //cc.msnscache.com/cache.aspx? q=4025292423423&lang=en-
                                US &mkt=en-US &FORM=CVRE19
       Spammed Forums           Blogstudio.com URLs spammed at
                                http: //cc.msnscache.com/cache.aspx? q=3920853991619&lang=en-
                                US &mkt=en-US &FORM=CVRE
                                Blogspot.com URLs spammed at
                                http: //www.stat.ucla.edu/forums/read.php? f=325&i=21&t=15
       Spammed Message          Store.adobe.com universal redirector URLs spammed at
       Boards                   http: //cc.msnscache.com/cache.aspx? q=3919768655648&lang=en-
                                US &mkt=en-US &FORM=CVRE
       Spammed Journals         Blogspot.com URLs spammed at
                                http: //cc.msnscache.com/cache.aspx? q=3962899993396&lang=en-
                                US &mkt=en-US &FORM=CVRE24
       Spammed Galleries        Blogspoint.com URLs spammed at
                                http: //cc.msnscache.com/cache.aspx? q=4014541360829&lang=en-
                                US &mkt=en-US &FORM=CVRE35




                                                     13



                                                                                                TOCMAIL_00009734
Case 0:20-cv-60416-AMC Document 110-38 Entered on FLSD Docket 08/13/2021 Page 16 of
                                       16

                        Table A2: Universal Redirectors Used by Comment Spammers
             Sample Spam URLs That Used Univers al Redirectors                                        Redirector status
                                                                                                       as of September,
                                                                                                       2006
        1    www.infosec.co.uk/page.cfm? HyperLink=           http: //replica-watches.20six.co.u       Active
             k
        2    www.library.drexel.edu/cgi-bin/r.cgi? url=        http: //replica-watches.20six.co.       Active
             uk
        3    web.grand-canyon.edu/redirect.php? url=         http: //pizdetc.50g.com/gambling          Active
             33.html
        4    www.rit.edu/~ ksa/cgi-bin/sp     links/click.cgi? num=2&url=          http: //pizdetc.    Active
             50g.com/ultram27.html
        5    www.tui.edu/research/Redirect.asp? I D=2572&url=              http: //pizdetc.50g.co      Active
             m/holdem17.html
        6    www.ualr.edu/www/404/redirect.asp? id=28634&changeI D=&action=                            Active
             3&actionURI = http: //pizdetc.50g.com/refinance13.html
        7    www.3gsmworldcongress.co       m/page.cfm? HyperLink=           http: //waypossible.c     Active
             om/dr/cialis
        8    www.ku.dk/default2.asp? src=      http: //theylook.com/dr/viagra                          Active
        9    www.ny.com/cgibin/frame.cgi? url=         http% 3A% 2F% 2Fyourhandbook.com% 2             Active
             Fgambling% 2Fcasino% 2F
        10   store.adobe.com/cgi-bin/redirect/n=14630?            http: //rme19-funny-ringtones        Active
             .blogspot.com
        11   mentalhealth.about.com/gi/dynamic/offsite.htm? site=               http: //rme18-hum      Active
             our-ringtones.blogspot.com
        12   adoption.about.com/gi/dynamic/offsite.htm? site=             http: //alourolvar.probo     Active
             ards92.com
        13   big5.china.com/gate/big5/     acelricmonolo.proboards91.com                               Active
        14   www.aerointernational.de/index.php?         http: //bocalracta.proboards98.com            Active
        15   actifpub.com/jump.php? sid=489&url=          http: //basbooloer.proboards101.com          Active
        16   www.usaid.gov/cgi-bin/goodbye?         http: //xanax.anothervision.info                   Active (delay
                                                                                                       before redirection)
        17   www.ihs.gov/PublicI nfo/Publications/Kids/safety/I HS _ DisclaimerKids                    Active
             _ prod.cfm? link_ out= http: //waypossible.com/dr/casino
        18   lternet.edu/shared/redirect.php? url=http: //pizdetca.white.prohosting.com/tenua          No longer active
             te4.html
        19   translate.google.com/translate? u=http: //viagra.anothervision.info                       No longer active
        20   www.buffalo.edu/redirect.cgi? s=eUB % 20Home&l=S end% 20a% 20UB % 20Postcar               No longer active
             d&u=http: //pizdetc.50g.com/wager16.html
        21   sedac.ciesin.columbia.edu/tg/redirect.jsp? url=http: //pizdetc.50g.com/viagra21.          No longer active
             html
        22   www.plymouth.edu/library/redirect.php? http: //pizdetc.50g.com/keno39.html                No longer active
        23   chamber.columbia.mo.us/visitlink.asp? url=http: //replica-watches.20six.co.uk             No longer active




                                                             14



                                                                                                                             TOCMAIL_00009735
